DETAILED ACTION
This action is responsive to RCE filed on August 20th, 2021. 
Claims 1~4, 6~11, 13~18, and 20~23 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/20/21 has been entered.
Response to Arguments
Applicant’s amendments with respect to claim(s) 1~4, 6~11, 13~18, and 20~23 rejected under U.S.C § 103 have been considered and are persuasive. The rejection has been withdrawn however, will not be in condition for allowance until the claims are eligible for patentability. See U.S.C 101 rejection below. 
In response to Applicant’s arguments (Pg. 13~15, Prong One), that Applicant respectfully asserts that at least the limitation of "identifying ... a plurality of sequences of URLs traversed by other users during respective web-browsing sessions, wherein the plurality of sequences of URLs are anonymized of user information" and “modifying…the ranking based on a degree of anonymity elected by at least one of the other users” cannot be practically performed by a human mind. Examiner respectfully disagrees because the 
Alternatively, the steps recited in amended claims 1, 8, and 15 can also be interpreted as mental steps to be performed in the human mind or by a human using a pen and paper. For example, URLs traversed by a user and others can be identified to present recommended URLs based on its relevancy by an administrator using pen and paper. Additionally, mental processes remain unpatentable even when performed by a computer, to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375. Thus, under step 2A, prong one, the claims recite an abstract idea identified in the Revised Guidance. 
In response to Applicant’s arguments (Pg. 15~17, Prong Two), that Applicant asserts that amended claims 1, 8, and 15 integrate the recited judicial exception into a practical application of the exception. Examiner respectfully disagrees because for example, Applicant’s claimed additional elements (e.g., one or more computer processors”), does not: improve the functioning of a computer or technology; are not applied with any particular machine; do not effect a transformation of a particular article to a different state; and are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 

In response to Applicant’s arguments (Pg. 17~19, Step 2B), that Applicant respectfully submits that claims 1, 8, and 15 (as amended), is directed to improvements in technology related to web-browsing and Internet technologies as an alternative to search engines search algorithms and is therefore not directed to an abstract idea. Examiner respectfully disagrees because as discussed above with respect to integration of the abstract idea into a practical application, the insignificant extra solution activity of, “presenting the matrix of recommended URLs and associated websites to the user, wherein: (i) a recommended URL includes a hyperlink to access the recommended 
As such, the rejection is sustained below.
Double Patenting
Applicants acknowledge the obviousness double patenting based on the U.S Patent No. 9,860,027. Please submit a terminal disclaimer once outstanding rejections are resolved.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1~4, 6~11, 13~18, and 20~23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claims 1, 8, and 15 recite: 
“identifying, by one or more computer processors, a sequence of uniform resource locators (URLs) traversed by a user during a web-browsing session; identifying, by one or more computer processors, a set of preferences of the user that indicate (i) a threshold 
The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more computer readable storage media”, “one or more computer processors”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, 
This judicial exception is not integrated into a practical application because:
1. The claims recite additional elements reciting, “one or more computer processors”, and “one or more computer readable storage media” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
2. The claims recite additional element of “presenting the matrix of recommended URLs and associated websites to the user….” which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more computer readable storage media” and “one or more computer processors”, amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the insignificant extra solution activity of “presenting the matrix of recommended URLs and associated websites to the user, wherein: (i) a recommended URL includes a hyperlink to access the recommended URL…presenting…includes an identifier of direction” simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize presenting offers (“URLs”) and gathering statistics (“traversed URLS”) as one of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II)). Also see 2008/0134042 by Jankovich [¶52; Fig. 1a]. Also see, LinkedIn Corp. v. AVMarkets, Inc., CBM2013-00025 (PTAB, Nov. 10, 2014) where PTAB concluded the use of hyperlinks to generate a web page showing data items, as being well-known and consequently, not meaningful limitations.
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer 
Regarding dependent claims 2~4, 6, 7, 9~11, 13, 14, 16~18, and 20~23
Claims 2~4, 6, 7, 9~11, 13, 14, 16~18, and 20~23 recite elements/limitations which further elaborate on the details of identifying the sequence URLs and generating the matrix of URLs. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 2~4, 6, 7, 9~11, 13, 14, 16~18, and 20~23 are not patent eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/HEE SOO KIM/
Primary Examiner, Art Unit 2457